.Y                                                       -1
     1.
          that the oo~ty *5~ulU legally aontroot with uoue a~umoy to bring
          togat,hcrt!lobondholders and persuade tttomto exohan,gatheir title
          percent.bondafor othera bearing a lam rate, and running over a
          &nger psrlcfl,and to pearthe rrgoncyto 'j~epaX'@ and file appll-
          oetion for approval of a refunding plan; uurk out glm~~, *to
          preprr aca dslivor s3.llegal popero necessaryfor tha oonswm6i-
          tfon of the plans,' ths foe far tie servioes to be paid fro= the
          roea ena bridge sl inn fuad and not ilerofrom ttieprocssdo of
          sele, sin00 the p  n prov
                          +-Ye       BE for no mle.*
                    In the contract submAtted by you, It ~ppeara  that in order
          to make the bonds svsllablc for refund&g, Christie k Company till
          hcve to so&r@ the outatandlw bends and ~mnce~wi11 bo tho bond-
          i:oldera,for w.iloae
                             benafft the sinki~& fund wca oraated, and till
          axchange tbe o;adbond8 for t!m rofundle bonds with full knowledge
          that the mlakiai:fun4 hns be@n tmed In part to a&a the rafurrdl~
          possible, tlmroby oonsentla~ to the 1188 of three tunQ8 for t?mab
          pUTRose*

                      Tn our opinion   haber   O-3320,   o cog CU whioh oplnfon ia
          enclosed harcrwlt!i,   we held thst the iScardof Eounty and Dlctriot
          Iload Indrbtciiness   has asipleauthority    to pay s pmdu~~    for sllg:ble
          roed bonds and to use t!m sinki= funds of CCUntieB          deposited with
           tiioBoard to r&tire    auoh bends,  in payment of suah pro&m.          Xa
          based our oonolusion in Opinion O-3320 on provisionsof eubneot@n
           (m) of sootlon   6 ur &use    911  688 peaeed by the l&h     Loidslstura,
          Eefylar  9ession, 1939.     This Acti does ucjt cxprcs31y   author?ze     the
          payment 0r a preaium out of these funds, but lo h.piiea           rrotu
          the authority @an&d to purahass th6 bontisprior           to maturity,
          I;1otk3r vorih, the ii06of thee0 funds fcr thet purpo~ is in
          keeping wit% tiiepurpose f~crurNoh t'lafund wru created, nBpe-
          ly, cl:eultinate redwtlon cf tha bonds. Your second queatlon
          is, t:xmerore,    auawep5U  in the affirmative.
                                                         Yours very truly